         Case 4:20-cv-00918-LPR Document 30 Filed 04/16/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CARL STEPHENS                                                                        PLAINTIFF

v.                              Case No. 4:20-cv-00918-LPR-JTR

CODY MUSSELWHITE,
Taskforce Officer, et al.                                                        DEFENDANTS


                                          JUDGMENT

       Consistent with previous Orders of dismissal entered in this case, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED without prejudice for failure to

prosecute. Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that an in forma pauperis appeal

of this Judgment or the accompanying Orders would not be taken in good faith.

       IT IS SO ADJUDGED this 16th day of April, 2021.




                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
